Appellant was convicted of statutory rape, and his punishment assessed at nine years confinement in the State penitentiary.
There are no bills of exception in the record in regard to the introduction of testimony, and the only grounds in the motion allege the insufficiency of the testimony, and that the punishment is excessive. The punishment is within the limits fixed by the Legislature for this character of offense, and is, therefore, not excessive. It appears that Rosa *Page 634 
Lee Finch is certainly under the age of fifteen years, and she swears positively to an act of intercourse. Appellant is a grown man, and under such circumstances, if the jury believed the testimony offered in behalf of the State, as they evidently did, we are not surprised at the punishment inflicted.
The judgment is affirmed.
Affirmed.
[Rehearing denied May 27, 1914. — Reporter.]